8 N.Y.3d 917 (2007)
SONIA ROSARIO et al., Respondents, et al., Plaintiffs,
v.
DIAGONAL REALTY, LLC, et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted March 26, 2007.
Decided March 29, 2007.
Motion by Andrew M. Cuomo, Attorney General of the State of New York, for leave to appear amicus curiae on behalf of New York State Division of Housing and Community Renewal and for an order pursuant to Executive Law § 71 permitting movant to file a brief and to participate in oral argument of the appeal, granted in each respect with the direction that three copies of the brief must be served and an original and 24 copies filed no later than April 30, 2007.